Opinion issued December 31, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00771-CV
                           ———————————
  AZHAR CHAUDHARY LAW FIRM, PC AND AZHAR CHAUDHARY,
                      Appellants
                                       V.
                             BOKF, N. A., Appellee


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 19-DCV-260416


                         MEMORANDUM OPINION

      Appellants, Azhar Chaudhary Law Firm, PC and Azhar Chaudhary, have

neither paid the required fees nor established indigence for purposes of appellate

costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207,

51.941(a), 101.041; Order, Fees Charged in the Supreme Court, in Civil Cases in
the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,

Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). After being notified that this

appeal was subject to dismissal, appellants did not adequately respond. See TEX. R.

APP. P. 5; 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                        2